Citation Nr: 1743466	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-26 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for right ankle disability in excess of 10 percent.

2.  Entitlement to an increased rating for right foot disability in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required, on her part.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  

During the appeal period, the Veteran was provided VA examinations in August 2016 to determine the severity of her service-connected right foot and right ankle disabilities. 

During the appeals period, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish certain requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the August 2016 Foot Conditions Disability Benefits Questionnaire and Ankle Disability Benefits Questionnaire include only active range of motion findings and do not include range of motion findings for passive range of motion.  Thus, the August 2016 VA examination reports of the right foot and right ankle disabilities do not comply with the requirements of Correia and 38 C.F.R. § 4.59 and new examinations are necessary to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with her claim for increased rating for right ankle and right foot disabilities, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the right ankle and right foot disabilities should be reported in detail.   

The examination must comply with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the examiner should test for painful motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both ankles and both feet.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's right ankle and right foot disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

3.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




